Citation Nr: 0405426	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

This case was the subject of a July 2003 hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

The veteran's PTSD with depression is causally linked to in-
service physical and emotional trauma. 


CONCLUSION OF LAW

PTSD with depression was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

Service medical records reflect that the veteran fell off a 
truck in May 1970, resulting in pain in the left leg.  X-rays 
were negative.  A week later, he still complained of pain of 
the left leg.  The treating clinician noted that X-rays a 
week earlier had been negative.  The veteran was given pain 
medication.  In June 1970, the dose of the pain medication 
was reduced because it had been making him dizzy.  

Service department records of training from April 1970 to 
June 1970 show that the veteran maintained a physical fitness 
profiled of 5/5 during combat training.  Ratings in other 
areas were very high as well.  

Later in June 1970 the veteran injured his leg on the 
football field when he was kicked by another soldier and was 
found by a physician in the orthopedic clinic to have a 30-
day-old Achilles tendon strain and a stress fracture of the 
proximal tibia.  The leg was put in a cast to treat the 
fractured tibia.  In July 1970, it was recommended that his 
MOS be changed to non-combat arms.  In August 1970 the cast 
was removed.  An August 1970 X-ray showed a healing 
undisplaced comminuted fracture of the proximal shaft of the 
left tibia.

In October 1970, the veteran's performance in dodging, 
running and jumping declined  significantly, to the minimal 
passing level, although scores in all other physical 
performance areas remained high.  In March 1971, the veteran 
fell on his left knee.  It was tender and swollen over the 
proximal head of the tibia.  In June 1971, the veteran was 
treated for pain in the left leg from the knee down to the 
ankle.  X-rays were normal.  The impression was old fracture 
of the left tibia.  At discharge from service in December 
1971, the stress fracture was noted to be well-healed on X-
ray, but the veteran still complained of pain on walking.  
Range of motion was normal, but the leg was tender over the 
fracture site.

Service-connection for residuals of the left tibia fracture 
was granted by the RO, effective from January 1972.  The 
disability was initially rated as noncompensable.  Effective 
February 1996, the rating was increased to 20 percent, and 
effective December 2001, the rating was increased to 30 
percent.  Also effective December 2001, service connection 
was granted for the veteran's left shoulder and left elbow 
disabilities secondary to use of a cane as a result of his 
service-connected left leg disability.

The veteran began to receive VA psychiatric care in July 
1996.  He had suicidal ideation and during the course of his 
treatment he removed the guns from his home.  He had been 
drinking excessively.  He was willing to undergo psychiatric 
hospitalization, though this did not become necessary.  Early 
diagnoses included major depression, panic attacks, and 
anxiety.  He attended individualized treatment and group 
therapy sessions.  He has received VA psychiatric treatment 
on an ongoing basis since that time.  

In November 1997, a VA mental health clinician (likely a 
psychiatrist, but it is not absolutely clear from the record) 
wrote that the veteran stated he had experienced problems 
with depression since he had fractured his knee in the Army.  
The diagnosis was major depressive disorder, current, and 
history of alcohol.  Axis III stressors were arthritis and 
chronic pain.

In January 1998, the RO received the veteran's claim for 
service connection for major depression and anxiety.

In June 2003, the veteran's treating primary care physician 
wrote that during service the veteran was forced to walk on a 
fractured leg for four weeks.  She opined that the veteran's 
highly abnormal gait no doubt contributed to his current 
musculoskeletal complaints by causing extreme ergonomic 
distress with the lower extremity muscles and joints, and 
also caused PTSD with depression from the emotional trauma 
that this circumstance produced.

In July 2003, a VA treating psychiatrist diagnosed the 
veteran as having PTSD, rule out bipolar depression and 
schizoaffective disorder.  She obtained a detailed and 
accurate history, and provided a full DSM-IV analysis as to 
the rationale for the diagnosis.  The identified stressor was 
that the veteran was forced to do vigorous activities with a 
fractured leg for one month, with a response of fear, 
helplessness and pain.

At a July 2003 Board hearing, the veteran described his in-
service training and his intense desire during service to 
maintain a very high performance rating.  He said that he had 
received an accelerated promotion, but then began to decline, 
to the point of passing out during physical training.  He 
described being perceived as the company clown as his 
performance declined during combat training.  He indicated 
that he had functioned well post-service through 1996, but 
that in 1996 he was no longer functioning satisfactorily, 
lost a good job, and began receiving psychiatric treatment.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his in-service stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, there is ample corroboration of the 
veteran's claimed stressor in the service medical records 
showing that he trained for combat with a comminuted stress 
fracture of the left proximal tibia (as well as a strained 
left Achilles tendon), which required extended casting to 
heal, and which remained vulnerable to pain and injury for 
the remainder of his service and his life.  Prior to 
discovery of the fracture and the strained Achilles tendon by 
an orthopedic physician in June 1970, the veteran had been 
taking heavy doses of pain medication, resulting in 
dizziness.  The veteran's performance record during this time 
reflects that he was putting forth an earnest and admirable 
effort and it is apparent that, when initially presenting 
with complaints of left leg pain, his leg and ankle injury 
was not appropriately evaluated and treated. 

Also of record are recent diagnoses of PTSD from a treating 
primary care physician and a treating VA psychiatrist, 
explicitly attributing the veteran's PTSD to his corroborated 
in-service training on a badly injured leg.  Although the VA 
treating psychiatrist's formal analysis in July 2003 did not 
include a definitive diagnosis of depression, the record is 
so replete with diagnoses of recurring major depression over 
the years that the Board is convinced that this is part of 
the veteran's ongoing psychiatric disability.  In November 
1997, a VA mental health professional indicated indirectly 
that this depression was related to service, in accord with 
the more recent explicit findings of the veteran's VA primary 
care physician.

In sum, the record includes medical evidence diagnosing PTSD 
with depression; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Accordingly, the 
Board finds that service connection for PTSD with depression 
is warranted.


ORDER

Service connection for PTSD with depression is granted.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



